Citation Nr: 1820149	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for rash on the right hand.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee, status-post combat injury.

4.  Entitlement to a rating in an initial compensable rating for migraine headaches prior to April 21, 2016, and to a rating in excess of 50 percent thereafter.

5.  Entitlement to an initial compensable rating for scars of the left eyebrow and anterior scalp.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1965 to March 1969, where he engaged in combat as exemplified in part by the award of the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the July 2016 Statement of the Case (SOC) also included the issues of entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), and whether the Veteran was competent for VA purposes.  Further, the issue of entitlement to an increased rating for PTSD was certified to the Board in August 2016.  However, a July 2016 decision review officer (DRO) decision found the Veteran to be competent, and assigned a 100 percent rating for the PTSD throughout the pendency of the case.  As such, it appears these issues were fully granted to the Veteran's benefit, and are no longer on appeal to the Board.  In addition, the claim for an effective date earlier than September 15, 2011, for the establishment of service connection for PTSD, TBI, left knee, headaches, and left eyebrow and anterior scalp scars were also certified on appeal to the Board in August 2016.  Nevertheless, it does not appear the Veteran submitted a Notice of Disagreement (NOD) which explicitly addressed the effective date of these disabilities, nor was the claim was formally adjudicated in the July 2016 SOC.  Consequently, the Board must conclude it does not have jurisdiction to address these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2017).

The Board also notes that the July 2016 DRO decision assigned a 50 percent rating for the Veteran's headaches effective April 21, 2016.  Accordingly, the Board has construed that appellate claim on the title page to reflect this development.
FINDING OF FACT

The Board has received notification the Veteran died in February 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal in February 2018.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


